DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 9-12, 14, 16-17, 23-25 & 29 (the claimed invention) are allowed.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the response on 8/2/21 were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 14 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



acquiring, by the server, a data source, wherein the data source is user data of an actual user;
extracting, by the server, a digital human according to the data source, wherein the digital human comprises user characteristic information acquired from the user data, wherein the digital human comprises, in a digital world environment, a characteristic of the actual user in a physical world, wherein a user characteristic identifier of a plurality of user characteristic identifiers is obtained by classifying categories of the user characteristic information included in the digital human, and wherein the user characteristic identifier comprises a communication identifier related to a communication service used by the actual user;
storing, in a memory of the server, the data source and the digital human;
pushing, by the server to a first mobile terminal of a data provider according to the communication identifier, a notification message instructing the data provider to perform setting of a permission management parameter on the user characteristic information of the digital human, wherein the data provider is the actual user;
receiving, at the server and from the first mobile terminal using a first application programming interface (API), a permission management request by the data provider in response to receiving the notification message, wherein the permission management request comprises access permission setting parameters defining access permissions associated with the user characteristic information of the digital human and at least one of adding, deleting or editing the access permissions associated with the user characteristic information of the digital human 
performing, by the server and using the communication service, identity authentication on the data provider according to the communication identifier of the data provider;
setting, by the server and according to the access permission setting parameters, the access permissions for the user characteristic information of the digital human corresponding to the communication identifier of the data provider;
receiving, by the server using a second API, a query request from a second mobile terminal of a data requester, wherein the query request comprises a query condition and the user characteristic identifier of the digital human that needs to meet the query condition, wherein the query condition comprises a retrieval keyword and context environment information of the second mobile terminal of the data requester, and wherein the context environment information comprises a geographical location of a city at which the second mobile terminal of the data requester is currently located and information of an internet protocol (IP) address of the second mobile terminal of the data requester;
determining, by the server, at least two digital humans corresponding to the query condition;
performing, by the server, data mining analysis on the user characteristic information, corresponding to the user characteristic identifier, in the at least two digital humans to obtain common user characteristic information, wherein the data mining analysis is performed using a data mining algorithm comprising a reinforcement learning algorithm, a transfer learning algorithm, a depth learning algorithm, or an active learning algorithm;
obtaining, by the server, a query result according to the access permission setting 
sending, by the server, the query result to the second mobile terminal of the data requester so as to permit the second mobile terminal of the data requester to access the user characteristic information of the actual user according to the access permissions defined by the actual user;
receiving, by the server, a purchase request received from the second mobile terminal of the data requester according to the query result, wherein the purchase request is configured to instruct to purchase the user characteristic information of the digital human corresponding to the query result; and 
completing a transaction, by the server, according to the purchase request so as to permit the second mobile terminal of the data requester to access user characteristic information of the actual user according to the access permissions defined by the actual user.



includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a commercial or legal interaction or fundamental economic practice of purchasing/acquiring user data based on a query.  YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  As applicant has described in the arguments presented (p. 20-22) from 7/7/21, provide further nexus to integration into a practical application:

“the claims provide an improvement in technologies for applying Internet big data by improving user's privacy and query retrieval efficiency. For example, the server pushes, to a first mobile terminal of a data provider according to the communication identifier, a notification message instructing the data provider to perform setting of a permission management parameter on the user characteristic information of the actual user and send, via the first mobile terminal to the server using a first application programming interface (API), a permission management request by the data provider in response to receiving the notification message. Different access permission set for user characteristic information of different credibility or a different value level enables a requester to obtain more effective information in a case in which privacy security of an actual end user is ensured. Furthermore, the server receives, using a second API, a query request comprising a query condition and the user characteristic identifier of the digital human, wherein the query condition comprises context environment information of the second mobile terminal of the data requester, and wherein the context environment information comprises a current location of a city at which the second mobile terminal of the data requester is currently located and information of an internet protocol (IP) address of the second mobile terminal of the data requester, which ensures accuracy of the query result and is beneficial in improving query and search efficiency.”

Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email correspondence with Nidhi Bansal (Applicant’s representative) on 8/2/21 (based on the interview from 7/28/21).

The application has been amended as follows: 


Claim 1. 	A data information transaction system for enabling owner privacy control of mineable personal online data, comprising:
a processor;
a server; and
a memory, coupled to the processor and the server, comprising instructions that when executed by the processor, configure the server to:



acquire a data source, wherein the data source is user data of an actual user;
extract a digital human according to the data source, wherein the digital human comprises user characteristic information acquired from the user data of the actual user, wherein the digital human is configured to describe, in a digital world environment, a user characteristic of the actual user in a physical world, wherein a user characteristic identifier of a plurality of user characteristic identifiers is obtained by classifying categories of the user characteristic information included in the digital human, and wherein the user characteristic identifier comprises a communication identifier related to a communication service used by the actual user;
store the data source and the digital human in the memory;
push, to a first mobile terminal of a data provider according to the communication identifier, a notification message instructing the data provider to perform setting of a permission management parameter on the user characteristic information of the digital human, wherein the data provider is the actual user;
[[send]]receive, from the first mobile terminal using a first application programming interface (API), a permission management request by the data provider in response to receiving the notification message, wherein the permission management request comprises access permission setting parameters defining [[an]] access permissions associated with the user characteristic information of the digital human and at least one of adding, deleting or editing the access s associated with the user characteristic information of the digital human by the data provider; 
perform, using the communication service, identity authentication on the data provider according to the communication identifier of the data provider ;
set, according to the access permission setting parameters, the access permissions for the user characteristic information [[for]]of the digital human corresponding to the communication identifier of the data provider;
receive, geographical location of a city at which the second mobile terminal of the data requester is currently located and information of an internet protocol (IP) address of the second mobile terminal of the data requester;
determine at least two digital humans that correspond to the query condition;
perform data mining analysis on the user characteristic information, corresponding to the user characteristic identifier, in the at least two digital humans to obtain common user characteristic information, wherein the data mining analysis is performed using a data mining algorithm[[s]] comprising a reinforcement learning algorithm, a transfer learning algorithm, a depth learning algorithm, or an active learning 
obtain a query result according to the access permission setting parameters of the user characteristic information comprised in the common user characteristic information; 
send the query result to the second mobile terminal of the data requester when the second mobile terminal of the data requester can access the user characteristic information of the digital human, wherein the query result comprises the common user characteristic information;
receive a purchase request received from the second mobile terminal of the data requester according to the query result, wherein the purchase request is configured to instruct to purchase the user characteristic information of the digital human corresponding to the query result; and 
complete a transaction according to the purchase request so as to permit the second mobile terminal of the data requester to access user characteristic information of the actual user according to the access permissions defined by the actual user.

Claim 6. 	(Currently Amended) The data information transaction system of claim 4, wherein the query condition comprises the retrieval keyword that is input into a search engine by the data requester

Claim 8. 	(Cancelled)


Claim 9. 	(Currently Amended) The data information transaction method of claim [[8]]14, wherein sending the query result comprises:
determining, by the server and according to the access permission setting parameters of the user characteristic information comprised in the common user characteristic information, that the second mobile terminal of the data requester can access the user characteristic information of the at least two digital humans; and
sending, by the server, the query result to the second mobile terminal of the data requester, wherein the query result comprises a quantity of the common user characteristic information of the at least two digital humans.

Claim 10. 	(Currently Amended) The data information transaction method of claim [[8]]14, wherein sending the query result comprises:
determining, by the server and according to the access permission setting parameters of the user characteristic information comprised in the common user characteristic information, that the second mobile terminal of the data requester can access the user characteristic information of the at least two digital humans; and
sending, by the server, the query result to the second mobile terminal of the data requester, wherein the query result comprises a portion of the common user characteristic information of the digital human in the user characteristic information of the at least two digital humans.

Claim 11. 	(Currently Amended) The data information transaction method of claim [[8]]14, wherein obtaining the query result further comprises: obtaining, by the server, the query result according to access permission setting parameters of characteristics of the user characteristic information comprised in the common user characteristic information.

Claim 12. 	(Currently Amended) The data information transaction method of claim [[8]]14, wherein the query condition comprises the retrieval keyword that is input into a search engine by the data requester.

Claim 13. 	(Cancelled)

Claim 14.	(Currently Amended) A data information transaction method for enabling owner privacy control of mineable personal online data, the method comprising:
acquiring, by the server, a data source, wherein the data source is user data of an actual user;
extracting, by the server, a digital human according to the data source, wherein the digital human comprises user characteristic information acquired from the user data, wherein the digital human comprises, in a digital world environment, a characteristic of the actual user in a physical world, wherein a user characteristic identifier of a plurality of user characteristic identifiers is obtained by classifying categories of the user characteristic information included in the digital human, and wherein the user characteristic identifier comprises a communication identifier 
storing, in a memory of the server, the data source and the digital human;
pushing, [[via]]by the server to a first mobile terminal of a data provider according to the communication identifier, a notification message instructing the data provider to perform setting of a permission management parameter on the user characteristic information of the digital human, wherein the data provider is the actual user;
receiving, [[via]]at the server and from the first mobile terminal using a first application programming interface (API), a permission management request by the data provider in response to receiving the notification message, wherein the permission management request comprises access permission setting parameters defining [[an]] access permissions associated with the user characteristic information of the digital human[[,]] and at least one of adding, deleting or editing the access permissions associated with the user characteristic information of the digital human by the data provider; 
performing, by the server and using the communication service, identity authentication on the data provider according to the communication identifier of the data provider;
setting, by the server and according to the access permission setting parameters, the access permissions for the user characteristic information [[for]]of the digital human corresponding to the communication identifier of the data provider;
receiving, [[via]]by the server using a second API, a query request from a second mobile terminal of a data requester, wherein the query request comprises a query condition and the user characteristic identifier of the digital human that needs to meet the query condition, wherein the geographical location of a city at which the second mobile terminal of the data requester is currently located and information of an internet protocol (IP) address of the second mobile terminal of the data requester;
determining, by the server, at least two digital humans corresponding to the query condition;
performing, by the server, data mining analysis on the user characteristic information, corresponding to the user characteristic identifier, in the at least two digital humans to obtain common user characteristic information, wherein the data mining analysis is performed using a data mining algorithm[[s]] comprising a reinforcement learning algorithm, a transfer learning algorithm, a depth learning algorithm, or an active learning algorithm;
obtaining, by the server, a query result according to the access permission setting parameters of the user characteristic information comprised in the common user characteristic information; [[and]] 
sending, by the server, the query result to the second mobile terminal of the data requester so as to permit the second mobile terminal of the data requester to access the user characteristic information of the actual user according to the access permissions defined by the actual user[[.]];
receiving, by the server, a purchase request received from the second mobile terminal of the data requester according to the query result, wherein the purchase request is configured to instruct to purchase the user characteristic information of the digital human corresponding to the query result; and 
completing a transaction, by the server, according to the purchase request so as to permit the second mobile terminal of the data requester to access user characteristic information of the actual user according to the access permissions defined by the actual user.

Claim 16.	(Currently amended)  The data information transaction method of claim 14, wherein the user data comprises a user trail record of behavioral habit data or [[of]] shopping preference data of the actual user at different times.

Claim 17. 	(Currently amended) The data information transaction system of claim 1, wherein the user data comprises a user trail record of behavioral habit data or [[of]] shopping preference data of the actual user at different times.

Claim 27. 	(Cancelled)

Claim 28. 	(Cancelled)

Claim 29.	(Currently Amended) The data information transaction method of claim [[8]]14, wherein the user data comprises a user trail record of products purchased by the actual user at different times. 



REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Intelius (NPL) provides a platform which allows a user to perform queries on individuals to access public records pertaining to that individual. TrueRep is one of their additional services which helps a user control the privacy of their online reputation.

Roundtree (US 20140344953) provides systems and methods for lending that match borrowers with potential lenders. Social media is utilized to disseminate information about lending opportunities to members of a borrower's social network or lender's social network.

Sullivan (US 20110071997) provides a system and method for an online, peer-to-peer lending platform for microfinance where individual and personal lenders across the world can uniquely loan to specific micro-enterprises in many countries and geographic areas in a highly personal and effective manner. 

Bicer (US 20150032578) provides a system for the authentication of users utilizing a mobile device through such means as a push text message which the user can respond to.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Jain (US 20060248021) provides a system that uses public records to help in the detection and prevention of fraud as well as to verify a consumer. 

Jones (US 20150019566) provides a method and system for qualifying keyword(s) or phrase(s) to formulate a query for submitting a search request. The qualification of the keyword( s) or phrase (s) may be used to identify and select providers, resources, advertisements, and/or results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695